DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because it contains form and legal phraseology often used in patent claims.  The phraseology “means” in lines 7 and 11 should be removed.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“Actuating means” in claims 1 and 3 are being treated as invoking 35 USC 112 (f). The limitation will be interpreted according to the corresponding structure in specification and equivalents thereof (see MPEP 2181).
“Conversion means” in claim 7 is being treated as invoking 35 USC 112 (f).  The limitation will be interpreted according to the corresponding structure in specification and equivalents thereof (see MPEP 2181).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
“Actuating means” in claims 4, 6, 7 and 9-11 are NOT being treated as invoking 35 USC 112 (f) because they are modified by sufficient structure.
“Conversion means” in claim 8 is NOT being treated as invoking 35 USC 112 (f) because it is modified by sufficient structure.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Regarding claim 1, lines 10-11: the limitation “a container” should be “the container” since it has been previously introduced.
Regarding claim 3, line 4: the limitation “each auxiliary carriage” should be “each of the auxiliary carriages” to have proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, line 8: the limitation “the main axis” renders the claim indefinite because it is not clear what the main axis of a container would be.
Regarding claim 2, line 2: the limitation “the main axis” renders the claim indefinite because it is not clear what the main axis of a container would be.
Regarding claim 3, line 5: the limitation “respective actuating means” renders the claim indefinite because it is unclear if it is referring to the previously introduced “actuating means” or introducing an additional “actuating means”.  The examiner recommends using the limitation “the respective actuating means” to have proper antecedent basis.
Regarding claim 4, lines 4-5: the limitation “at least one auxiliary carriage” renders the claim indefinite because it is unclear if it is referring to the previously introduced “auxiliary carriage” or introducing an additional “auxiliary carriage”.  The examiner recommends using the limitation “said at least one auxiliary carriage” to have proper antecedent basis.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, Muller (US Pub 201/0369254) is considered the closest prior art and discloses a machine for conveying containers, comprising: 
a guide (6) extending along an advancement direction of the containers; 

at least one auxiliary carriage (7) slidably mounted on said guide, said guide and said auxiliary carriage together defining an auxiliary linear motor; 
a pressing device (11) mounted on said main carriage and movable along an axis coinciding with the main axis of the container between a raised rest position, in which the pressing device and the container are not in contact;
a control unit (paragraphs 0017-0018) electrically connected to said guide and configured for controlling the sliding of said main carriage and said auxiliary carriage on said guide and a mutual distance thereof; 
actuating means (8) operatively connected to said pressing device and configured for moving said pressing device between said raised rest position and said lowered constrained position; said actuating means being operatively interposed between said pressing device and said auxiliary carriage, and being activatable following the variation of the mutual distance between said main carriage and said auxiliary carriage; said control unit being configured for commanding the variation of the mutual distance between the main carriage and the auxiliary carriage so as to activate said actuating means.
The primary reason for the indication of allowable subject matter of claim 1 is the inclusion of the pressing device with a lowered constrained position in which the pressing device applies a pressing force on the top of a container and is rotationally independent of the axial movement between the raised rest position and the lowered 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        3/13/2021